Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7 filed April 21, 2021 with respect to the rejection(s) of claim(s) 1-7, 9-11 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rhoads et al (US 5,604,582 A).  This is a Final Rejection necessitated by amendment to independent claims 1 and 11.
Response to Amendment
The amendment submitted April 21, 2021 has been accepted and entered. Claims 1, 8, 11 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-11 are examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhoads et al (US 5,604,582 A).  
Regarding claims 1, 11, Rhoads et al discloses an optical measuring system and method , comprising: at least one light source radiating excitation light in a UV/VIS wavelength range (col. 5, lines 62-64), into a medium (aqueous medium) to be measured (col. 5, line 56-57), wherein the excitation light is converted by the medium into fluorescent light; a first photodiode receiving a decay curve of the fluorescent light and converting it into a first signal (col. 5, lines 62-col. 6, line 1); at least one optical component receiving the fluorescent light and converting it into a second signal (col. 6, line 15-25); and a data processing unit (42) determining an oil-in-water content based on the first signal and the second signal (col. 7, lines 50-60).
	Regarding claim 2, Rhoads et al discloses wherein the optical component is configured as a second photodiode receiving the decay curve of the fluorescent light and converting it into the second signal (col. 2, lines 20-59).
Regarding claim 3, Rhoads et al discloses wherein the first photodiode includes a first filter (i.e. each camera filter) for a first wavelength interval or wherein the second photodiode includes a second filter for a second wavelength interval, wherein the second wavelength interval differs from the first wavelength interval at least in sections (col. 4, lines 60-col. 5, line 7).
	Regarding claim 4, Rhoads et al discloses wherein the optical component is a spectrometer, wherein a time resolution of the spectrometer is insufficient for determining the decay curve of the fluorescent light (col. 10, lines 52 and col. 12, lines 1-13)
	Regarding claim 5, Rhoads et al discloses wherein the optical measuring system includes at least two optical components (13)(14) (col. 8, lines 22-46).
	Regarding claim 6, Rhoads et al discloses wherein the light source is a lamp (12) (See Fig. 1).
	Regarding claim 7, Rhoads et al discloses wherein the optical measuring system is an immersion probe having diameter of 20-50 mm (sensor deployed ate station usually at 10 m diameter circle) (col. 
	Regarding claim 9, Rhoads et al discloses a flow-through measuring cell (col. 3, lines 13-14).
	Regarding claim 10, Rhoads et al discloses wherein light source is positioned in a first module and first photodiode and optical components are positioned in second module offset between first and second module (See Fig. 1).
Allowable Subject Matter
Independent claim 8 is allowable, rewritten in independent form including all of the limitations of the base claim and any intervening claims, as indicated in the previous Office Action dated January 21, 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/